UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6479



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BILLY DALTON FROST,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-253, CA-95-265-3-P)


Submitted:   November 5, 1998          Decided:     December 15, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas A. Trant, TRANT & ASSOCIATES, Knoxville, Tennessee, for Ap-
pellant. Kenneth Davis Bell, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Frost appeals the district court’s order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)), and his application for

a writ of Audita Querela under 28 U.S.C. § 1651 (1994). We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Frost, Nos. CR-92-253; CA-95-265-

3-P (W.D.N.C. Mar. 23, 1998). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2